DETAILED ACTION
This non-final is responsive to the application filed July 29th, 2021. Claims 8-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 16/462,181 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant has identified the parent nonprovisional application or patent for which reissue is sought containing the certified copy.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/21 & 2/9/22 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8, 14, and 20 objected to because of the following informalities:  the limitation beginning, "receiving, from a mobile terminal, transaction information" recites "registered as a server" which is a typographical error that should recite "registered by a server".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 8 (method), 14 (non-transitory computer-readable medium), and 20 (system) and dependent claims 9-13, 15-19, and 21-25, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 8 is directed to a method (i.e. process), claim 14 is directed to a non-transitory computer-readable medium (i.e. manufacture), and claim 20 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward receiving, from a mobile terminal, transaction information associated with a transaction, the transaction information including a receipt image, a transaction code, and an image of a physical location of the transaction, wherein the received transaction information is registered as a server: receiving, from the mobile terminal, evaluation information associated with a degree of satisfaction of the transaction, the evaluation information comprising an image associated with use based on the transaction, a comment associated with the transaction, and an evaluation associated with the transaction; determining a location of the transaction based on the transaction information, by extracting information from one or more of the receipt image, the transaction code, and the image of the physical location of the transaction, to identify location information, and comparing the location information with a list of location information in a database, to generate a prioritized list of locations including the determined location and other locations configured to perform the transaction from the mobile terminal; and based on the transaction information, the evaluation information, and the location, providing an output to the mobile terminal, wherein the output includes an instruction directing a user associated with the mobile terminal to use, for further transactions, another location in the prioritized list of locations having a priority greater than a priority of the determined location, providing a prompt to the mobile terminal requesting the user to provide input indicative of a reason that the user did not perform the transaction at the another location, and providing an incentive to the mobile terminal for the user to perform another transaction at the another location (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are determining the location of a transaction based on receipt information; generating a prioritized list of transaction locations based on the determined location information; and providing an incentive for the user to perform transactions at another location, which is commercial interactions in the form of sales activities. The Applicant’s claimed limitations are determining the location of a transaction based on receipt information; generating a prioritized list of transaction locations based on the determined location information; and providing an incentive for the user to perform transactions at another location, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining the location of a transaction based on receipt information and comparing the location information with a list of location information to generate a prioritized list, which is a function of the human mind in the form of observation, judgement, and evaluation and could also be performed utilizing pen & paper. The Applicant’s claimed limitations are determining the location of a transaction based on receipt information and generating a prioritized list of transaction locations based on the determined location information, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 9, 11-13, 15, 17-19, 21, and 23-25 further narrow the abstract idea and are directed to further defining the determination of location; an inference of a relationship between information from the receipt image and transaction code; and the scheduling of a target time of output based on elapsed time. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions such as sales activity in addition to mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. Claims 10, 16, and 22 will be discussed further below. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving, transaction information associated with a transaction, the transaction information including a receipt image, a transaction code, and an image of a physical location of the transaction, wherein the received transaction information is registered; receiving, evaluation information associated with a degree of satisfaction of the transaction, the evaluation information comprising an image associated with use based on the transaction, a comment associated with the transaction, and an evaluation associated with the transaction; providing an output to the mobile terminal, wherein the output includes an instruction directing a user associated with the mobile terminal to use, for further transactions, another location in the prioritized list of locations having a priority greater than a priority of the determined location; providing a prompt to the mobile terminal requesting the user to provide input indicative of a reason that the user did not perform the transaction at the another location, and providing an incentive to the mobile terminal for the user to perform another transaction at the another location” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A computer; a mobile terminal; a server; A non-transitory computer readable medium including instructions executed on a processor; A system, comprising: a processor” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 9, 11-13, 15, 17-19, 21, and 23-25 further narrow the abstract idea and dependent claims 10, 16, and 22 additionally recite “the prompt comprises a questionnaire provided to the mobile terminal that prompts the user to provide information as to why the transaction was not performed at the another location that is proximal to the location and has a higher priority than the location” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “mobile terminal” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A computer; a mobile terminal; a server; A non-transitory computer readable medium including instructions executed on a processor; A system, comprising: a processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 8-13; non-transitory computer-readable medium claims 14-19; and system claims 20-25 recite “A computer; a mobile terminal; a server; A non-transitory computer readable medium including instructions executed on a processor; A system, comprising: a processor”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0016 and 0023 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving, transaction information associated with a transaction, the transaction information including a receipt image, a transaction code, and an image of a physical location of the transaction, wherein the received transaction information is registered; receiving, evaluation information associated with a degree of satisfaction of the transaction, the evaluation information comprising an image associated with use based on the transaction, a comment associated with the transaction, and an evaluation associated with the transaction; providing an output to the mobile terminal, wherein the output includes an instruction directing a user associated with the mobile terminal to use, for further transactions, another location in the prioritized list of locations having a priority greater than a priority of the determined location; providing a prompt to the mobile terminal requesting the user to provide input indicative of a reason that the user did not perform the transaction at the another location, and providing an incentive to the mobile terminal for the user to perform another transaction at the another location” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 9, 11-13, 15, 17-19, 21, and 23-25 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 10, 16, and 22 additionally recite “the prompt comprises a questionnaire provided to the mobile terminal that prompts the user to provide information as to why the transaction was not performed at the another location that is proximal to the location and has a higher priority than the location” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “mobile terminal” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (U.S 2016/0247196 A1) in view of Benillouche (U.S 2008/0142599 A1).
Claims 8, 14, and 20
Regarding Claim 8, Gandhi discloses the following:
A computer - implemented method, comprising [see at least Paragraph 0017 for reference to a method enabling a content provider to provide content to a recipient based on information obtained from one or more receipts or transaction records documenting a prior purchase transaction; Paragraph 0030 for reference to a method for providing content based on an analysis of information obtained from one or more receipts; Paragraph 0057 for reference to a method for determining whether an image file includes a receipt; Figure 2 and related text regarding a method for providing content; Figure 3 and related text regarding a method for determining whether an image file includes a receipt] 
receiving, from a mobile terminal, transaction information associated with a transaction, the transaction information including a receipt image, a transaction code, and an image of a physical location of the transaction, wherein the received transaction information is registered as a server [see at least Paragraph 0023 for reference to the network device being capable of transmitting and receiving data over a network including a server; Paragraph 0025 for reference to image files including additional information such as geolocation identifying the location at which the image was created and/or the location at which the receipt module analyzed the image file and extracted information from the image file; Paragraph 0031 for reference to the content repository storing information to provide the user based on one or more receipts in the form of images, bar code, a quick response code (“QR code”); Paragraph 0035 for reference to the receipt module receiving an image such as a paper receipt documenting a purchase transaction or an electronic receipt displayed on a screen; Figure 2 and related text regarding item 210 ‘Receive image file’] 
receiving, from the mobile terminal, evaluation information associated with a degree of satisfaction of the transaction, the evaluation information comprising an image associated with use based on the transaction, a comment associated with the transaction, and an evaluation associated with the transaction [see at least Paragraph 0031 for reference to product or service reviews being stored in the content repository; Paragraph 0037 for reference to the receipt module analyzing the receiving image filet to determine whether the image file includes a receipt documenting a prior purchase transaction; Paragraph 0048 for reference to the system receiving information from the user in the form of a rating or review; Paragraph 0057 for reference to the receipt module analyzing an image to identify text in the image file using OCR to identify text in the image file; Figure 2 and related text regarding item 215 ‘Analyze image to identify text and extract identified text from image file’; Figure 3 and related text regarding item 215 ‘Method from determining whether an image file includes a receipt’ and item 305 ‘Analyze image to identify text in image file’] 
determining a location of the transaction based on the transaction information, by extracting information from one or more of the receipt image, the transaction code, and the image of the physical location of the transaction, to identify location information [see at least Paragraph 0025 for reference to image files containing geolocation information identifying the location at which the image was created and/or the location at which the receipt module analyzed the image file and extracted information from the image file; Paragraph 0042 for reference to the receipt module interacting with a global positioning system module to identify the user’s location and send information identifying the user’s location along with the request for content]
comparing the location information with a list of location information in a database, to generate a list of locations including the determined location and other locations configured to perform the transaction from the mobile terminal [see at least Paragraph 0031 for reference to the content repository including data structures such as one or more databases to provide content to a user based on information obtained from one or more of the user’s receipts including maps to merchant’s locations; Paragraph 0044 for reference to the selection engine identifying a list of merchants that carry one or more products identified in the receipt and the price for the product at those merchants; Paragraph 0044 for reference to the selection engine returning distance indicators indicating the distance from the user to each of the merchants using GPS information from the end user network device or an address for the user and the merchants address; Paragraph 0044 for reference to the receipt module displaying the merchants that offer the product(s) on a map making is convenient for the user to determine whether to visit another merchant] 
based on the transaction information, the evaluation information, and the location, providing an output to the mobile terminal, wherein the output includes an instruction directing a user associated with the mobile terminal to use, for further transactions, another location in the list of locations [see at least Paragraph 0044 for reference to the user using pricing information to request that the merchant match the lowest price or return the product and purchase the product from one of the other merchants; Paragraph 0045 for reference to the selection engine searching for content related to a purchased product as identified in the receipt and identifying additional products, such as accessories or complementary products for one or more purchased products, and select content related to the identified additional products; Paragraph 0046 for reference to the selection engine selecting content for a competing product that is similar to one or more products identified in the receipt
providing a prompt to the mobile terminal requesting the user to provide input [see at least Paragraph 0031 for reference to the content repository including information regarding a survey or form for requesting information, such as a product or service review, and other information related to products, merchants, or manufacturers; Paragraph 0048 for reference to the selection engine selecting a survey or form requesting information from a user] 
providing an incentive to the mobile terminal for the user to perform another transaction at the another location [see at least Paragraph 0045 for reference to the selection engine identifying coupons, promotional offers, or deals for a purchased product; Paragraph 0046 for reference to the selection engine selecting a coupon or advertisement for a product that is similar to the purchased product identified on a receipt but offered by a different manufacturer; Paragraph 0049 for reference to the selection engine selecting a promotional offer or an advertisement based on the contents of the receipts] 
While Gandhi discloses the limitations above, it does not disclose generate a prioritized list of locations including the determined location and other locations configured to perform the transaction from the mobile terminal; based on the transaction information, the evaluation information, and the location, providing an output to the mobile terminal, wherein the output includes an instruction directing a user associated with the mobile terminal to use, for further transactions, another location in the prioritized list of locations having a priority greater than a priority of the determined location; or providing a prompt to the mobile terminal requesting the user to provide input indicative of a reason that the user did not perform the transaction at the another location. 
However, Benillouche discloses the following:
generate a prioritized list of locations including the determined location and other locations configured to perform the transaction from the mobile terminal [see at least Paragraph 0030 for reference to generation of the proximate store list in which the stores are listed in an order reflecting proximity of the user to the store; Paragraph 0030 for reference to the consumer entering a zip code, address, or phone number and the system updating the list of known merchants proximate the entered location information; Paragraph 0032 for reference to the example proximate store list will display the store name associated with the next nearest store/merchant in row 208b (i.e., the second closest store in the second row), and the store name associated with store/merchant 116c in row 208c (i.e., the third closest store in the third row); Figure 2 and related text regarding item 200 ‘proximate store list’] 
based on the transaction information, the evaluation information, and the location, providing an output to the mobile terminal, wherein the output includes an instruction directing a user associated with the mobile terminal to use, for further transactions, another location in the prioritized list of locations having a priority greater than a priority of the determined location [see at least Paragraph 0030 for reference to if the first merchant on the list is one in which the consumer is making a purchase the consumer does not need to navigate through a long list of stores when performing point-of-purchase data entry and/or purchase commitment tasks; Paragraph 0030 for reference to the consumer entering a zip code, address, or phone number and the system updating the list of known merchants proximate the entered location information; Paragraph 0032 for reference to the example proximate store list will display the store name associated with the next nearest store/merchant in row 208b (i.e., the second closest store in the second row), and the store name associated with store/merchant 116c in row 208c (i.e., the third closest store in the third row); Figure 2 and related text regarding item 200 ‘proximate store list’]
providing a prompt to the mobile terminal requesting the user to provide input indicative of a reason that the user did not perform the transaction at the another location [see at least Paragraph 0058 for reference to configuration activities including questions that determine the user’s favorite stores, shopping locations, and/or product brand preferences; Paragraph 0062 for reference to upon matching the barcode with a UPC number the system prompting the user with questions similar to “What prompted you to make this purchase?”] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the list of Gandhi to include the prioritization and prompt questions of Benillouche. Doing so would assure the consumer does not need to navigate through a long list of stores when performing point-of-purchase data entry and/or purchase commitment tasks, as state by Benillouche (Paragraph 0030). 
Regarding claims 14 and 20, the claims recite limitations already addressed by the rejection of claim 8. Regarding claim 14, Gandhi teaches a non-transitory computer-readable medium [Paragraph 0020]. Regarding claim 20, Gandhi teaches a system comprising a processor [Paragraph 0022 and Figure 1]. Therefore, claims 14 and 20 are rejected as being unpatentable over the combination of Gandhi in view of Benillouche.
Claims 9, 15, and 21
While the combination of Gandhi and Benillouche discloses the limitations above, regarding Claim 9, Gandhi discloses the following:
 the determining the location is performed by extracting only a portion of information from the received image, combined with at least a portion of information from the transaction code, and at least a portion of information from the image of the physical location, to identify the location information [see at least Paragraph 0024 for reference to the receipt module extracting information from the identified receipt and storing the information in the receipt repository; Paragraph 0024 for reference to the end user network device including a camera to allow the user to capture images of paper receipts using the camera or scanner; Paragraph 0025 for reference to the image file including additional information such as geolocation identifying the location at which the image was created and time/date information; Figure 1 and related text regarding item 131 ‘receipt module’, item 133 ‘camera’, and item 139 ‘scanner’] 

Regarding claims 15 and 21, the claims recite limitations already addressed by the rejection of claim 9.
Claims 10, 16, and 22
While the combination of Gandhi and Benillouche discloses the limitations above, regarding Claim 10, Gandhi discloses the following:
the prompt comprises a questionnaire provided to the mobile terminal that prompts the user to provide information [see at least Paragraph 0031 for reference to the content repository including information regarding a survey or form for requesting information, such as a product or service review, and other information related to products, merchants, or manufacturers; Paragraph 0048 for reference to the selection engine selecting a survey or form requesting information from a user] 
While Gandhi discloses the limitations above, it does not disclose a questionnaire provided to the mobile terminal that prompts the user to provide information as to why the transaction was not performed at the another location that is proximal to the location and has a higher priority than the location. 
However, Benillouche discloses the following:
the prompt comprises a questionnaire provided to the mobile terminal that prompts the user to provide information as to why the transaction was not performed at the another location that is proximal to the location and has a higher priority than the location [see at least Paragraph 0058 for reference to configuration activities including questions that determine the user’s favorite stores, shopping locations, and/or product brand preferences; Paragraph 0062 for reference to upon matching the barcode with a UPC number the system prompting the user with questions similar to “What prompted you to make this purchase?”]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the prompt of Gandhi to include the specific information of Benillouche. Empirical data related to shopper conduct may allow these entities to understand the degree of effectiveness of any implemented marketing and/or advertising strategy, as stated by Benillouche (Paragraph 0003).

Regarding claims 16 and 22, the claims recite limitations already addressed by the rejection of claim 10.
Claims 11, 17, and 23
While the combination of Gandhi and Benillouche discloses the limitations above, regarding Claim 11, Gandhi discloses the following:
an inference of a relationship between information the receipt image and the transaction code is performed to generate identification information associated with the transaction, based on the receipt image [see at least Paragraph 0037 for reference to the receipt module analyzing an image to identify text in the image file using OCR to identify text in the image file; Paragraph 0045 for reference to the selection engine searching for content related to a purchased product as identified in the receipt; Figure 2 and related text regarding item 215 ‘Analyze image to identify text and extract identified text from image file’; Figure 3 and related text regarding item 215 ‘Method from determining whether an image file includes a receipt’ and item 305 ‘Analyze image to identify text in image file’]

Regarding claims 17 and 23, the claims recite limitations already addressed by the rejection of claim 11.
Claims 12, 18, and 24
While the combination of Gandhi and Benillouche discloses the limitations above, regarding Claim 12, Gandhi discloses the following:
the inference is iteratively performed by checking a name associated with the transaction information against a product associated with the transaction based on the transaction code [see at least Paragraph 0037 for reference to the receipt module analyzing an image to identify text in the image file using OCR to identify text in the image file; Paragraph 0043 for reference to the selection engine considering any information obtained from the receipt to select content including product names, merchant names, manufacturer names, SKUs or other product identifiers, price paid for a product, total price paid, time and data of purchase, location of merchant where purchase was made, address identified on the receipt, payment method used, and whether a coupon was used] 

Regarding claims 18 and 24, the claims recite limitations already addressed by the rejection of claim 12.
Claims 13, 19, and 25
While the combination of Gandhi and Benillouche discloses the limitations above, regarding Claim 13, Gandhi discloses the following:
scheduling a target time for the output to be provided by the mobile terminal, wherein the output comprises an incentive associated with the product, provided to the mobile terminal [see at least Paragraph 0047 for reference to the selection engine selecting certain content based on a time and/or date a purchase was made, for example, the selection engine may identify from the receipt that a user purchased fuel from a particular gas station early in the morning and in response, the selection engine may select a promotional offer for coffee at that particular gas station] 
While Gandhi discloses the limitations above, it does not disclose the target time is determined based on a time that has elapsed from a time of the transaction, and wherein the elapsed time is indicative of a replacement time or servicing time of a product associated with the transaction.
However, Benillouche discloses the following:
scheduling a target time for the output to be provided by the mobile terminal, wherein the target time is determined based on a time that has elapsed from a time of the transaction, and wherein the elapsed time is indicative of a replacement time or servicing time of a product associated with the transaction, wherein the output comprises an incentive associated with the product, provided to the mobile terminal [see at least Paragraph 0020 for reference to rewards being distributed proportional to the user’s level of participation wherein incentives are weighted so that greater incentive awards are granted when all purchase information is transmitted from the wireless communication device while the user is still at the point of purchase (e.g., in a store), and when the user has properly recorded all the items of purchase and lesser incentive awards are granted to a user that transmits point of sale information to the marketing entity at an alternate time and place] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the output of Gandhi to include the target time determination of Benillouche. Doing so would maximize household member participation, as stated by Benillouche (Paragraph 0051). 

Regarding claims 19 and 25, the claims recite limitations already addressed by the rejection of claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2005/0075945 A1
Hodge et al.
METHOD AND APPARATUS FOR RETRIEVING AND FORMATTING INFORMATION
US 2008/0065490 A1
Novick et al.
INTEGRATED SYSTEM AND METHOD FOR MANAGING ELECTRIC COUPONS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTIN E GAVIN/Examiner, Art Unit 3683